          Case 2:19-cv-00352-SMJ   ECF No. 22   filed 08/18/20   PageID.94 Page 1 of 3

                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

1
                                                                      Aug 18, 2020
                                                                           SEAN F. MCAVOY, CLERK
2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MICHAEL CHRISTIAN                           No. 2:19-cv-0352-SMJ
5    RADVANYI,

6                              Plaintiff,        ORDER OF DISMISSAL

7                  v.

8    DOC WORKER #1, CORRECTIONAL
     OFFICER MCBRIDE, WASHINGTON
9    STATE DEPARTMENT OF
     CORRECTIONS and COMMUNITY
10   CORRECTIONS OFFICER PAUL
     SANDOVAL,
11
                               Defendants.
12

13           On April 22, 2020, the Court directed pro se Plaintiff Michael Christian

14   Radvanyi to amend or voluntarily dismiss his complaint. ECF No. 20. The same

15   day, the Court granted him leave to proceed in forma pauperis, but without the

16   obligation to pay the full filing fee. ECF No. 19. Plaintiff had filed this action on

17   October 17, 2019, while a pretrial detainee at Spokane County Detention Services.

18   ECF No. 1. He was subsequently released from incarceration. ECF Nos. 14, 15 &

19   16.

20   //




     ORDER OF DISMISSAL – 1
       Case 2:19-cv-00352-SMJ         ECF No. 22   filed 08/18/20   PageID.95 Page 2 of 3




1             Mail addressed to Plaintiff at the last address he provided was returned as

2    undeliverable on July 9, 2020. ECF No. 21. Although informed of the requirement

3    to keep the Court apprised of his current address, ECF No. 8, Plaintiff has failed to

4    do so.

5             The Court may dismiss an action if mail directed to a pro se plaintiff has been

6    returned by the Postal Service and the plaintiff fails to notify the Court and opposing

7    parties within sixty days thereafter of his current mailing address. LCivR 41(b)(2),

8    Local Civil Rules for the Eastern District of Washington.

9             The Court has an interest in managing its docket and in the prompt resolution

10   of civil matters. See Destfino v. Reiswig, 630 F.3d 952, 959 (9th Cir. 2011)

11   (affirming district court’s inherent power to control its docket); see also Pagtalunan

12   v. Galaza, 291 F.3d 639, 642-44 (9th Cir. 2002) (discussing factors to consider in

13   dismissing claim for failure to prosecute or failure to comply with a court order,

14   including the public’s interest in expeditious resolution, the court’s need to manage

15   docket, and the risk of prejudice to defendants).

16            Accordingly, IT IS HEREBY ORDERED:

17            1.    This action is DISMISSED WITHOUT PREJUDICE pursuant to

18                  LCivR 41(b)(2).

19            2.    The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

20                  this file.




     ORDER OF DISMISSAL – 2
       Case 2:19-cv-00352-SMJ      ECF No. 22   filed 08/18/20   PageID.96 Page 3 of 3




1          3.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

2                 of this Order could not be taken in good faith.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    forward a copy to pro se Plaintiff at his last known address.

5          DATED this 18th day of August 2020.

6

7                       _________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20




     ORDER OF DISMISSAL – 3
